DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s communications dated August 10, 2021.  Claims 1, 5, 7, 9, 13, 16, and 18 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 8, 9, 12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (20060195817 – hereinafter Moon) in view of Weatherhead et al. (20100050020 – hereinafter Weatherhead).

	With respect to claim 1, Moon discloses A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising: (e.g., Fig. 1 and associated text, e.g., [0008], A system, engine, user interface, and methods are described for automating workflow modeling; see also claim 17, A storage medium comprising a plurality of executable instructions):
	subsequent to an addition of a software object from a software object library to a test execution user interface (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0008], definitions of objects [software object] in a hierarchical model for testing a workflow in a user interface [test execution user interface] are created, as well as test data to be used in a runtime test of the model. The definitions and the test data can be stored [software object library] and then the definitions can be retrieved from storage as needed to generate multiple copies of objects for automating construction of the model or construction of a different model. A human operator can arrange visual representations of the objects into a given order on the user interface, for example, by dragging and dropping them, thereby creating the workflow to be tested without writing new code; see also [0041], First, the human operator defines pages, either manually or by retrieving a stored page or page template from storage 210 [software object library]; see also [0022], FIG. 1 shows an exemplary system 100 for automated modeling, simulating, testing, troubleshooting, etc., of a workflow via a UI 102; see also [0029] and [0058]-[0062]), wherein the software object comprises:
		[an automated control device layer,] 
		a human machine interface layer  (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0058], The objects may include user interface pages (e.g., web pages) [human machine interface layer].), and 
		a testing layer [comprising a test script for the software object, wherein the test script is executable on a physical property of the automated control device laver: incorporate the software object in a test routine by at least integrating the automated control device layer with an industrial controller of the test routine] (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0040], The UI model editor 228 allows a human operator (i.e., a human workflow modeler, tester, editor, architect, etc.) to build, modify, test, and maintain a model of a workflow 300; [0058] At block 1002, definitions are created for objects in a hierarchical model for testing a workflow in a user interface; see also [0027] and [0032].); 
	in response to receiving a request to initiate an operational test of the software object,	executing the operational test [by running at least the test script] (Id.; see also [0029], The second tool, the model previewer 230 executes the model, e.g., executes tests based on the model created using the model editor 228); and 
	enabling display, on the test execution user interface, of test results of the operational test (e.g., Figs. 1-3, 7-8, and 10 along with associated text, e.g., [0052] FIG. 8 shows a test case definition editor 800 for reporting test results; [0027], A model previewer 230 executes the model, allowing the user interface 102 to function as a dynamic runtime viewer of the workflow being modeled; see also claim 18, model previewer to display the runtime test via the user interface; see also [0040]-[0043].).
	Moon does not appear to explicitly disclose an automated control device layer, comprising a test script for the software object, wherein the test script is executable on a physical property of the automated control device laver, incorporate the software object in a test routine by at least integrating the automated control device layer with an industrial controller of the test routine, or by running at least the test script. However, in analogous art, Weatherhead teaches these limitations (e.g., Figs. 1-3, 6, and 8 along with associated text, e.g., [0030], The code component 108 can generate the software code necessary to run the motor at speed X [automated device control layer]; [0031], The code testing component 110 tests the software code generated by the code component 108. The code testing component 110 can test the code to ensure it provides each function outlined in the functional specification(s) [incorporate the software object in a test routine by at least integrating the automated control device layer with an industrial controller of the test routine]... a functional specification may require a series of flow meters to perform an operation. ...the code testing component 110 may only be required to check a single instance of a flow meter [test script is executable on a physical property of the automated control device layer] to ensure that all related flow meter codes are functioning correctly....Additionally, for each test performed the code testing component 110 can subsequently generate one or more testing reports that detail the results of the tests; [0036], In addition, the site acceptance testing component 120 can test software or hardware modules during or after the installation. For example, the site acceptance testing component 120 can test the I/O, communications, controls, and so forth once installation of the project is complete; see also [0037], [0042], [0044], [0045], [0050], [0054], [0070], [0074-76]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moon with the invention of Weatherhead because it “reduces the necessity for reengineering and increases efficiency” as suggested by Weatherhead (see [0004]). 

With respect to claim 9, Moon discloses A system for testing [automated industrial process] routines (e.g., Fig. 1 and associated text, e.g., [0008], A system, engine, user interface, and methods are described for automating workflow modeling.), comprising:
a memory that stores executable components (Id.; see also claim 17, A storage medium comprising a plurality of executable instructions.); and 
a processor, functionally coupled to the memory, that executes the executable components, the executable component comprising (Id.):
a test execution interface component (e.g., Fig. 2 and associated text, e.g., One or more UI modeling engines (e.g., 112, 112', 112'') [test execution interface component] may be used at various locations in the exemplary system 100.) configured to:
	subsequent to an addition of a software object from a software object library to a test execution user interface (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0008], definitions of objects [software object] in a hierarchical model for testing a workflow in a user interface [test execution user interface] are created, as well as test data to be used in a runtime test of the model. The definitions and the test data can be stored [software object library] and then the definitions can be retrieved from storage as needed to generate multiple copies of objects for automating construction of the model or construction of a different model. A human operator can arrange visual representations of the objects into a given order on the user interface, for example, by dragging and dropping them, thereby creating the workflow to be tested without writing new code; see also [0041], First, the human operator defines pages, either manually or by retrieving a stored page or page template from storage 210 [software object library]; see also [0022], FIG. 1 shows an exemplary system 100 for automated modeling, simulating, testing, troubleshooting, etc., of a workflow via a UI 102; see also [0029] and [0058]-[0062]), wherein the software object comprises (e.g., Figs. 1, 3, 7, and 10 along with associated text, e.g., [0008], definitions of objects in a hierarchical model for testing): 
	[an automated control device layer], 
	a testing layer [comprising a test script for the software object, wherein the test script is executable on a physical property of the automated control device layer] (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0040], The UI model editor 228 allows a human operator (i.e., a human workflow modeler, tester, editor, architect, etc.) to build, modify, test, and maintain a model of a workflow 300; [0058] At block 1002, definitions are created for objects in a hierarchical model for testing a workflow in a user interface; see also [0027] and [0032].), and
	a human machine interface (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0058], The objects may include user interface pages (e.g., web pages) [human machine interface].); 
[incorporate the software object in a test routine by at least integrating the automated control device layer with a virtualized industrial controller of the test routine;]
in response to receiving a request to initiate an operational test of the software object, execute the operational test [by running at least the test script] (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0008], definitions of objects in a hierarchical model for testing a workflow in a user interface are created, as well as test data to be used in a runtime test of the model; [0040], The UI model editor 228 allows a human operator (i.e., a human workflow modeler, tester, editor, architect, etc.) to build, modify, test, and maintain a model of a workflow 300; [0058] At block 1002, definitions are created for objects in a hierarchical model for testing a workflow in a user interface; see also [0027] and [0032].); 
enable display of test results of the operational test of the software object (e.g., Figs. 1-3, 7-8, and 10 along with associated text, e.g., [0052] FIG. 8 shows a test case definition editor 800 for reporting test results; [0027], A model previewer 230 executes the model, allowing the user interface 102 to function as a dynamic runtime viewer of the workflow being modeled; see also claim 18, model previewer to display the runtime test via the user interface; see also [0040]-[0043].).
	Moon does not appear to explicitly disclose automated industrial process, an automated control device layer, comprising a test script for the software object, wherein the test script is executable on a physical property of the automated control device layer, incorporate the software object in a test routine by at least integrating the automated control device layer with an industrial controller of the test routine, or by running at least the test script. However, in analogous art, Weatherhead teaches these limitations (e.g., Figs. 1-3, 6, and 8 along with associated text, e.g., [0030], The code component 108 can generate the software code necessary to run the motor at speed X [automated device control layer]; [0031], The code testing component 110 tests the software code generated by the code component 108. The code testing component 110 can test the code to ensure it provides each function outlined in the functional specification(s) [incorporate the software object in a test routine by at least integrating the automated control device layer with an industrial controller of the test routine]... a functional specification may require a series of flow meters to perform an operation. ...the code testing component 110 may only be required to check a single instance of a flow meter [test script is executable on a physical property of the automated control device layer] to ensure that all related flow meter codes are functioning correctly....Additionally, for each test performed the code testing component 110 can subsequently generate one or more testing reports that detail the results of the tests; [0036], In addition, the site acceptance testing component 120 can test software or hardware modules during or after the installation. For example, the site acceptance testing component 120 can test the I/O, communications, controls, and so forth once installation of the project is complete; see also [0037], [0042], [0044], [0045], [0050], [0054], [0070], [0074-76]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moon with the invention of Weatherhead because it “reduces the necessity for reengineering and increases efficiency” as suggested by Weatherhead (see [0004]).  

With respect to claim 16, Moon discloses A method for testing [automated industrial process] routines (e.g., Fig. 1 and associated text, e.g., [0008], A system, engine, user interface, and methods are described for automating workflow modeling.), comprising:
subsequent to an addition of a software object from a software object library to a test execution user interface (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0008], definitions of objects [software object] in a hierarchical model for testing a workflow in a user interface [test execution user interface] are created, as well as test data to be used in a runtime test of the model. The definitions and the test data can be stored [software object library] and then the definitions can be retrieved from storage as needed to generate multiple copies of objects for automating construction of the model or construction of a different model. A human operator can arrange visual representations of the objects into a given order on the user interface, for example, by dragging and dropping them, thereby creating the workflow to be tested without writing new code; see also [0041], First, the human operator defines pages, either manually or by retrieving a stored page or page template from storage 210 [software object library]; see also [0022], FIG. 1 shows an exemplary system 100 for automated modeling, simulating, testing, troubleshooting, etc., of a workflow via a UI 102; see also [0029] and [0058]-[0062]), wherein the software object comprises (e.g., Figs. 1, 3, 7, and 10 along with associated text, e.g., [0008], definitions of objects in a hierarchical model for testing.):
	[an automated control device layer], 
	a testing layer [comprising a test scrip for the software object, wherein the test script is executable on a physical property of the automated control device layer], and
	a human machine interface (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0058], The objects may include user interface pages (e.g., web pages) [human machine interface].):
[incorporating, by a system comprising a processor, the software object in a test routine by at least integrating the automated control device layer with a virtualized industrial controller of the test routine;] 
in response to receiving a request to initiate an operational test of the software object, executing, by the system, the operational test (e.g., Figs. 1-3, 7, and 10 along with associated text, e.g., [0008], definitions of objects in a hierarchical model for testing a workflow in a user interface are created, as well as test data to be used in a runtime test of the model; [0040], The UI model editor 228 allows a human operator (i.e., a human workflow modeler, tester, editor, architect, etc.) to build, modify, test, and maintain a model of a workflow 300; [0058] At block 1002, definitions are created for objects in a hierarchical model for testing a workflow in a user interface; see also [0027] and [0032].); 
enabling display, by the system and on the test execution user interface, of test results of the operational test (e.g., Figs. 1-3, 7-8, and 10 along with associated text, e.g., [0052] FIG. 8 shows a test case definition editor 800 for reporting test results; [0027], A model previewer 230 executes the model, allowing the user interface 102 to function as a dynamic runtime viewer of the workflow being modeled; see also claim 18, model previewer to display the runtime test via the user interface; see also [0040]-[0043].).
	Moon does not appear to explicitly disclose automated industrial process, an automated control device layer, comprising a test script for the software object, wherein the test script is executable on a physical property of the automated control device layer, or incorporating, by a system comprising a processor, the software object in a test routine by at least integrating the automated control device layer with a virtualized industrial controller of the test routine. However, in analogous art, Weatherhead teaches these limitations (e.g., Figs. 1-3, 6, and 8 along with associated text, e.g., [0030], The code component 108 can generate the software code necessary to run the motor at speed X [automated device control layer]; [0031], The code testing component 110 tests the software code generated by the code component 108. The code testing component 110 can test the code to ensure it provides each function outlined in the functional specification(s) [incorporating, by a system comprising a processor, the software object in a test routine by at least integrating the automated control device layer with a virtualized industrial controller of the test routine]... a functional specification may require a series of flow meters to perform an operation. ...the code testing component 110 may only be required to check a single instance of a flow meter [test script is executable on a physical property of the automated control device layer] to ensure that all related flow meter codes are functioning correctly....Additionally, for each test performed the code testing component 110 can subsequently generate one or more testing reports that detail the results of the tests; [0036], In addition, the site acceptance testing component 120 can test software or hardware modules during or after the installation. For example, the site acceptance testing component 120 can test the I/O, communications, controls, and so forth once installation of the project is complete; see also [0037], [0042], [0044], [0045], [0050], [0054], [0070], [0074-76]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moon with the invention of Weatherhead because it “reduces the necessity for reengineering and increases efficiency” as suggested by Weatherhead (see [0004]).  

	With respect to claims 4, 12, and 17, Moon also discloses wherein the test routine comprises a plurality of software objects from the software object library (e.g., Figs. 1-3, 7-8, and 10 along with associated text, e.g., [0062] At block 1010, visual representations of the objects are arranged into an order on the user interface. The order of the objects, e.g., an order of states or sets, represents the workflow being tested; see also [0058-61].).

	With respect to claim 6, Moon also discloses	 wherein the human machine interface layer comprises a display property that causes the software object to be displayed on a human machine interface device (e.g., Figs. 1-3, 7-8, and 10 along with associated text, e.g., [0058], The objects may include user interface pages (e.g., web pages).).

	With respect to claim 8, Weatherhead further discloses wherein the testing layer comprises a test operation executable on the display property from the human machine interface layer (e.g., Figs. 1-3, 6, and 8 along with associated text, e.g., [0028], The functional specifications can include... operator interaction; [0030], The code component 108 can generate the software code necessary to run the motor at speed X [automated device control layer]; [0031], The code testing component 110 tests the software code generated by the code component 108. The code testing component 110 can test the code to ensure it provides each function outlined in the functional specification(s) [incorporate the software object in a test routine by at least integrating the automated control device layer with an industrial controller of the test routine]... a functional specification may require a series of flow meters to perform an operation. ...the code testing component 110 may only be required to check a single instance of a flow meter [test script is executable on a physical property of the automated control device layer] to ensure that all related flow meter codes are functioning correctly....Additionally, for each test performed the code testing component 110 can subsequently generate one or more testing reports that detail the results of the tests; [0036], In addition, the site acceptance testing component 120 can test software or hardware modules during or after the installation. For example, the site acceptance testing component 120 can test the I/O, communications, controls, and so forth once installation of the project is complete; [0042], the software component 210 can test the function of the computer code, and ensure that the functionality of the computer code is properly aligned with the functional specifications; [0060], The operator interaction component 422 can determine an operator interaction schema required to execute the process, including but not limited to displaying information, requiring input, etc ; see also [0037], [0041], [0044], [0045], [0047], [0050], [0054], [0059], [0066-67], [0070], [0074-76]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moon with the invention of Weatherhead for the same reason set forth above with respect to claim 1.

	With respect to claims 15 and 20, Moon also discloses wherein the human machine interface layer comprises a display property that cause the software object to be displayed on a human machine interface device (e.g., Figs. 1-3, 7-8, and 10 along with associated text, e.g., [0058], The objects may include user interface pages (e.g., web pages).).

Claims 2, 3, 5, 7, 10, 11, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Weatherhead as applied to claims 1, 9, and 16 above, and further in view of Weatherhead et al. .

	With respect to claims 2 and 10, Moon in view of Weatherhead does not appear to explicitly disclose wherein the automated control device layer is a programmable logic controller layer. However, this is taught in analogous art, Weatherhead ‘012 (e.g., Figs. 2 and 4 along with associated text, e.g., [0063], The object 106a and/or functionality (e.g., Functionality N 202n) can also include a definition 206 and/or a specification 208 [automated control device layer]; [0065], the specification 208 can generally refer to one or more resources within an industrial automation system that can facilitate implementation of the reusable definitions 206 and/or one or more resources within the industrial automation system that can facilitate a workflow. The one or more resources can include one or more of equipment, material, personnel, segments, storage, and so forth. For example, a valve that is opened or closed according to logic code can be an equipment resource [wherein the automated control device layer is a programmable logic controller layer].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Weatherhead ‘012 because industrial automation can “increase the productivity and/or quality of an industrial process” and the invention of Weatherhead ‘012 can “facilitate the design of objects to be used by control systems to manage, command, direct, or regulate the behavior of other devices utilized within an industrial process,” as suggested by Weatherhead ‘012 (see [0002] and [0045]).

	With respect to claims 3 and 11, Moon also discloses wherein the software object is represented on the test execution user interface as a display element (e.g., Figs. 1-3, 7, and , but does not appear to explicitly disclose corresponding to a physical object in an automated industrial process. However, this is taught in analogous art, Weatherhead ‘012 (e.g., Fig. 5 and associate text, e.g., [0063-4], The object 106a and/or functionality (e.g., Functionality N 202n) can also include a definition 206...Definition 206, in an example, can refer to one or more reusable definitions. Reusable definitions can include program code that can alter the state of one or more resources in an industrial automation system (e.g., logic code that can control opening and closing of a valve) [corresponding to a physical object in an automated industrial process]; see also [0073], The visual framework 500 allows applications or objects to be displayed (e.g., as icons or other tools that can provide graphical representations of various function blocks) and selected from library 104 in an iconic manner. Functionalities of applications and objects can be displayed and edited.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Weatherhead ‘012 because industrial automation can “increase the productivity and/or quality of an industrial process” and the invention of Weatherhead ‘012 can “facilitate the design of objects to be used by control systems to manage, command, direct, or regulate the behavior of other devices utilized within an industrial process,” as suggested by Weatherhead ‘012 (see [0002] and [0045]).

	With respect to claim 5, Moon in view of Weatherhead does not appear to explicitly a programmable logic controller acts upon the physical property of the automated control device layer. However, this is taught in analogous art, Weatherhead ‘012 (e.g., Figs. 2 and 4 along with associated text, e.g., [0063], The object 106a and/or functionality (e.g., Functionality N 202n) can also include a definition 206 and/or a specification 208 [automated control device layer]; [0065], the specification 208 can generally refer to one or more resources within an industrial automation system that can facilitate implementation of the reusable definitions 206 and/or one or more resources within the industrial automation system that can facilitate a workflow. The one or more resources can include one or more of equipment, material, personnel, segments, storage, and so forth. For example, a valve that is opened or closed according to logic code can be an equipment resource [physical property of the automated control device layer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Weatherhead ‘012 for the same reasons set forth above with respect to claim 2.

	With respect to claim 7, Weatherhead further discloses wherein the operations further comprise performing, by the industrial controller of the test routine, an action on one or more properties associated with the software object (e.g., Figs. 1-3, 6, and 8 along with associated text, e.g., [0030], The code component 108 can generate the software code necessary to run the motor at speed X [automated device control layer]; [0031], The code testing component 110 tests the software code generated by the code component 108. The code testing component 110 can test the code to ensure it provides each function outlined in the functional specification(s)... a functional specification may require a series of flow meters to perform an .the code testing component 110 may only be required to check a single instance of a flow meter [test script is executable on a physical property of the automated control device layer] to ensure that all related flow meter codes are functioning correctly....Additionally, for each test performed the code testing component 110 can subsequently generate one or more testing reports that detail the results of the tests; [0036], In addition, the site acceptance testing component 120 can test software or hardware modules during or after the installation. For example, the site acceptance testing component 120 can test the I/O, communications, controls, and so forth once installation of the project is complete; see also [0037], [0042], [0044], [0045], [0050], [0054], [0070], [0074-76]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moon with the invention of Weatherhead for the same reason set forth above with respect to claim 1.


	With respect to claims 13 and 18, Moon in view of Weatherhead does not appear to explicitly disclose wherein at least one of a virtual programmable logic controller and a hardware programmable logic controller act upon the physical property of the automated control device.   However, this is taught in analogous art, Weatherhead ‘012 (e.g., Figs. 2 and 4 along with associated text, e.g., [0063], The object 106a and/or functionality (e.g., Functionality N 202n) can also include a definition 206 and/or a specification 208 [automated control device layer]; [0065], the specification 208 can generally refer to one or more resources within an industrial automation system that can facilitate implementation of the reusable definitions 206 and/or one or more resources within the industrial automation system that can facilitate a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Weatherhead ‘012 because industrial automation can “increase the productivity and/or quality of an industrial process” and the invention of Weatherhead ‘012 can “facilitate the design of objects to be used by control systems to manage, command, direct, or regulate the behavior of other devices utilized within an industrial process,” as suggested by Weatherhead ‘012 (see [0002] and [0045]).

	With respect to claims 14 and 19, Moon in view of Weatherhead does not appear to explicitly disclose wherein the test execution interface component is further configured to: perform, by the virtual programmable logic controller, an action on one or more physical properties associated with the software object. However, this is taught in analogous art, Weatherhead ‘012 (e.g., Figs. 2, 4, and 21 along with associated text, e.g., [0063], The object 106a and/or functionality (e.g., Functionality N 202n) can also include a definition 206 and/or a specification 208 [automated control device layer]; [0065], the specification 208 can generally refer to one or more resources within an industrial automation system that can facilitate implementation of the reusable definitions 206 and/or one or more resources within the industrial automation system that can facilitate a workflow. The one or more resources can include one or more of equipment, material, personnel, segments, storage, and so forth. For example, a valve that is opened or closed according to logic code can be an equipment resource [perform, by the .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Weatherhead ‘012 for the same reasons set forth above with respect to claim 13 and 18.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192

/S. SOUGH/SPE, Art Unit 2192